DETAILED ACTION
1.           Claims 1-3, 5-14, and 16-20 have been examined and are pending.

Response to Amendment
2.         In response to the amendments received in the Office on 10/20/2020, the Office acknowledges the current status of the claims: claims 1-3, 6, 8, 12-14, and 19 have been amended, claims 4, 15, and 21-24 have been canceled, and no new matter appears to be added.
3.          In response to the amendments received in the Office on ****, the Office has considered and entered the supplemental amendment to the specification.

Drawings
4.         The drawings were received on ***.  These drawings are accepted.

Allowable Subject Matter
5.          Claims 1-3, 5-14, and 16-20 are allowed.
6.          The following is an examiner’s statement of reasons for allowance: a completed search of the available patent literature and non-patent literature has been conducted by the Examiner and none of the cited references either suggest or disclose, individually or in combination, a method comprising at least the steps of obtaining information about characteristics of a UE and characteristics of a transport network between a first RAN node and a second RAN node, wherein the characteristics of the UE comprises one or more Quality of Service, QoS, requirements for one or more active data flows of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.         The prior art made of record (please see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure.
US PGPub 2014/0241317 A1 to Jamadagni et al. at [0015], [0046-0051], [0079-0089], and [0100-0115].

8.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163.  The examiner can normally be reached on M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        January 11, 2021